Citation Nr: 1538158	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  10-27 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left ankle disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1978 to December 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A January 2013 rating decision granted service connection for degenerative disc disease of the lumbar spine, representing a full grant of the benefit sought with respect to that claim, which is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing is of record.


REMAND

During the May 2015 Travel Board hearing, the Veteran testified that he had recently sought treatment for his left knee and left ankle disabilities.  He also testified that his left knee disability had increased in severity since the last VA examination.  The Board notes that the Veteran's last VA examinations concerning the service-connection left knee disability and left ankle disability were in April 2011.  As it has been more than four years since the Veteran has been provided with a VA examination concerning the left knee and left ankle, and there is an indication of a worsening symptomatology, a remand is warranted to ensure that record contains evidence of the current severity of the Veteran's service-connected left knee arthritis and left ankle tuberculosis with degenerative changes.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and non-VA medical records of treatment of the left knee or ankle that are not currently of record.

2.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise concerning the severity of the left knee disability.  The examiner must review the claims file and must note that review in the report.  The report of examination should include a complete rationale for all opinions expressed.  The examiner should set forth all current complaints and findings pertaining to the left knee disability.  Conduct all necessary tests, to include X-rays, stability tests, and range-of-motion and repetitive motion studies.  All ranges of motion should be expressed in degrees.  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  With regard to the described flare-ups of pain, the examiner must offer an opinion as to whether, during any period of the appeal, pain could significantly limit functional ability during flare-ups or when the body part is used repeatedly over a period of time.  That determination should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  State whether or not there is any recurrent lateral instability or subluxation of either knee and, if so, the severity.  State what impact, if any, the Veteran's left knee disability has on his occupational functioning and daily living.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of a service-connected left ankle disability.  The examiner must review the claims file and that review should be noted in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected left ankle disability is worse than shown on his prior examinations.  The examiner should specifically address the following:  The report of examination should include a complete rationale for all opinions expressed.  The examiner should set forth all current complaints and findings pertaining to the left ankle disability.  Conduct all necessary tests, to include X-rays, stability tests, and range-of-motion and repetitive motion studies.  All ranges of motion should be expressed in degrees.  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  With regard to the described flare-ups of pain, the examiner must offer an opinion as to whether, during any period of the appeal, pain could significantly limit functional ability during flare-ups or when the body part is used repeatedly over a period of time.  That determination should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  State whether or not there is any ankylosis of the left ankle joint.  State what impact, if any, the Veteran's left ankle disability has on his occupational functioning and daily living.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

